—Judgment unanimously affirmed. Memorandum: The evidence, viewed in the light most favorable to the People (see, People v Contes, 60 NY2d 620, 621), is sufficient to support defendant’s conviction of conspiracy in the second degree (Penal Law § 105.15) and criminal possession of a controlled substance in the first degree (Penal Law § 220.21 [1]), and the verdict is not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495).
We reject defendant’s contentions that the conspiracy count *953of the indictment is jurisdictionally defective (Penal Law § 105.25 [1]; see, People v Peckens, 153 NY 576) and that defendant’s retrial is barred by the constitutional and statutory protections against double jeopardy (see, People v Perkins, 156 AD2d 595, lv denied 76 NY2d 740). (Appeal from Judgment of Oneida County Court, Buckley, J.—Criminal Possession Controlled Substance, 1st Degree.) Present—Denman, P. J., Green, Fallon, Callahan and Boehm, JJ.